In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana


                  No. 06-15-00165-CR



              JUAN TREVINO, Appellant

                           V.

           THE STATE OF TEXAS, Appellee



        On Appeal from the 421st District Court
              Caldwell County, Texas
               Trial Court No. 14-027




      Before Morriss, C.J., Burgess and Stevens, JJ.
                                                ORDER
        Court reporter Aisha White-Thompson recorded the trial court proceedings in appellate

cause number 06-15-00165-CR, styled Juan Trevino v. The State of Texas, trial court cause number

14-027 in the 421st Judicial District Court of Caldwell County, Texas. 1 A copy of that record has

been requested by Robert E. McDougall.

        Prior to releasing the reporter’s record, we asked White-Thompson to redact sensitive data

from the record. See TEX. R. APP. P. 9.10. White-Thompson has respectfully requested an order

from this Court requiring the redaction.

        Sensitive data includes

                (1)     [a] driver’s license number, passport number, social security
        number, tax identification number or similar government-issued personal
        identification number;

               (2)   bank account number, credit card number, and other financial
        account number;

               (3)     a birth date, a home address, and the name of any person who was a
        minor at the time the offense was committed.

TEX. R. APP. 9.10(a). Rule 9.10(b) states, “Unless a court orders otherwise, an electronic or paper

filing with the court, including the contents of any appendices, must not contain sensitive data.”

Further, “[t]he filing of a document constitutes a certification by the filer that the document

complies with paragraphs (a) and (b) of this rule.” TEX. R. APP. P. 9.10(e).




1
  Originally appealed to the Third Court of Appeals in Austin, this case was transferred to this Court by the Texas
Supreme Court pursuant to Section 73.001 of the Texas Government Code. See TEX. GOV’T CODE ANN. § 73.001
(West 2013). We are unaware of any conflict between precedent of the Third Court of Appeals and that of this Court
on any relevant issue. See TEX. R. APP. P. 41.3.

                                                        2
       Having determined that volumes one, two, three, four, five, and six of the reporter’s record

include the name of a person who was a minor at the time the offense was committed and that

volume eight of the reporter’s record includes the name and birth date of a person who was a minor

when the offense was committed, we hereby order White-Thompson to redact volumes one

through six and volume eight of any and all sensitive data included in those records.

       The redacted reporter’s record is to be received no later than Thursday, April 11, 2019.

       IT IS SO ORDERED.


                                             BY THE COURT

Date: March 13, 2019




                                                3